DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deflecting structure been fixed to a housing of the condenser by welding as recited in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


             Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “the deflecting structure been fixed to a housing of the condenser by welding” in lines 1-2. The limitations render the claim indefinite as the recitation of “welding” amount to method or process step, while the claim is drawn to an apparatus (as provided by the preambles of the claims). Accordingly, the apparent conflict between the limitations render the claim indefinite as it is unclear which statutory category the claimed invention falls within. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (English Translated Chinese Publication No.: 202973672 U), hereinafter referred to as ZHOU et al. ‘672, in view of O’Conner (U.S. Patent No.: 5,465,783), hereinafter referred to as O’Conner ‘783, further in view of SU et al. (English Translated Chinese Publication No.: 104764258 A), hereinafter referred to as SU et al. ‘258.

Regarding claims 1, 10 and 11, ZHOU et al. ‘672 disclose a refrigeration system, comprising: a condenser (1) including: an inlet (21) in communication with a compressor, and a deflector (2’) for the condenser, the deflector for guiding a refrigerant gas flow (1’) from the compressor is arranged in the condenser and at a position close to the inlet (as shown in Figs. 1-2: ¶¶ [0002-0003], [0016-0017] and [0027]}. 
However, ZHOU et al. ‘672 fail to disclose the limitations of wherein the deflector is provided with a deflecting structure projecting toward the inlet, and the deflecting structure is configured as impermeable to the refrigerant gas flow. 
O’Connor ‘783 teaches: the concept of the deflector is provided with a deflecting structure (44) projecting toward the inlet (30), and the deflecting structure is configured as impermeable to the refrigerant gas flow {as shown in Fig. Col 6, line 41 through Col 7, line 3; and Col 7, lines 31-62}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify ZHOU et al. ‘672 deflector by the deflector of O’Connor ‘783 so as to include the use of a deflecting structure projecting toward the inlet, and the deflecting structure is configured as impermeable to the refrigerant gas flow, in order to facilitate improve flow distribution {O’Connor ‘783 – Col 3, lines 58-61}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ZHOU et al. ‘672 in view of O’Connor ‘783 to obtain the invention as specified in claim 1.
However, the combination of ZHOU et al. ‘672 in view of O’Connor ‘783 fail to disclose the limitations of wherein the deflector includes a top plate facing the inlet, a first side plate extending from a first side of the top plate and a second side plate extending from a second side of the top plate. 
SU et al. ‘258 teach: the concept of the deflector includes a top plate (950a) capable of facing the inlet, a first side plate (950b) extending from a first side of the top plate and a second side plate (950c) extending from a second side of the top plate {as shown in annotated Figs. 9(A-B): Page 8 of 11, lines 5-19}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify ZHOU et al. ‘672 as modified by O’Connor ‘783 deflector by the deflector of SU et al. ‘258 so as to include the use of includes a top plate facing the inlet, a first side plate extending from a first side of the top plate and a second side plate extending from a second side of the top plate. in order to prevent the gas from shock tube at entrance {SU et al. ‘258 Page 8 of 11, lines 17-19}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ZHOU et al. ‘672 as modified by O’Connor ‘783 in view of SU et al. ‘258 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, ZHOU et al. ‘672 as modified by O’Connor ‘783 in view of SU et al. ‘258 further disclose the limitations of wherein the first side plate (950b) and the second side plate (950c) are of the same size {as shown in annotated Figs, 9(a-b)}.  

Regarding claim 3, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, ZHOU et al. ‘672 as modified by O’Connor ‘783 in view of SU et al. ‘258 further disclose the limitations of wherein the first side plate (950b) and the second side plate (950c) are symmetrically arranged on the first side and the second side of the top plate (950a), respectively {as shown in annotated Figs, 9(a-b)}.  

Regarding claim 4, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, ZHOU et al. ‘672 as modified by O’Connor ‘783 in view of SU et al. ‘258 further disclose the limitations of wherein at least one of the first side plate (950b) and the second side plate (950c) is angled downwards from the top plate (950a), away from the inlet{as shown in annotated Figs, 9(a-b); wherein inverted orientation of the deflector satisfied}.  

Regarding claim 5, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, ZHOU et al. ‘672 as modified by O’Connor ‘783 further disclose the limitations of wherein the deflecting structure (44) is arranged on the entire surface of the deflector (42) {as shown in Fig. 3}.  
 Regarding claim 7, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, ZHOU et al. ‘672 as modified by O’Connor ‘783 in view of SU et al. ‘258 further disclose the limitations of wherein the top plate (950a), first side plate (950b) and second side plate (950c) are planar {as shown in annotated Figs, 9(a-b)}. 

Regarding claim 9, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, ZHOU et al. ‘672 as modified by O’Connor ‘783 further disclose the limitations of wherein a highest point (44) of the deflector faces the inlet (30) {as shown in Fig. 3}. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. ‘672, O’Conner ‘783 and SU et al. ‘258 as applied to claim 1 above, further in view of Koehler et al. (U.S. PG Pub No.: 2005/0115248 A1), hereinafter referred to as Koehler et al. ‘248.

Regarding claim 6, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, EXCEPT for the limitations of wherein the deflecting structure is made of steel.
Koehler et al. ‘248 teach: the concept of wherein the deflecting structure is made of steel {see ¶ [0237]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify ZHOU et al. ‘672 deflector in view of Koehler et al. ‘248 to include the use of steel deflector, in order to inhibit rusting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ZHOU et al. ‘672 in view of Koehler et al. ‘248 to obtain the invention as specified in claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. ‘672, O’Conner ‘783 and SU et al. ‘258 as applied to claim 1 above, further in view of ZHANG (English Translated Chinese Pub No.: 2739556 Y), hereinafter referred to as ZHANG ‘556.

Regarding claim 8, the combination of ZHOU et al. ‘672, O’Connor ‘783 and SU et al. ‘258 disclose the deflector according to claim 1, EXCEPT the limitations of wherein the deflecting structure is fixed to a housing of the condenser by welding.  
ZHANG ‘556 teaches: the concept of the deflecting structure is fixed to a housing of the condenser by welding {see Page 2 of 3: ¶ 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify ZHOU et al. ‘672 deflector in view of ZHANG ‘556 to include the deflecting structure fixed to a housing of the condenser by welding, in order to inhibit vibration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ZHOU et al. ‘672 in view of ZHANG ‘556 to obtain the invention as specified in claim 8.


    PNG
    media_image1.png
    633
    801
    media_image1.png
    Greyscale


Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-8276653-B2 to Al-Anizi; Salamah S.
CN-206073517-U to WANG Z.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/25/2022